UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	March 31, 2014 Item 1. Schedule of Investments: Putnam VT Diversified Income Fund The fund's portfolio 3/31/14 (Unaudited) MORTGAGE-BACKED SECURITIES (46.1%) (a) Principal amount Value Agency collateralized mortgage obligations (19.8%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.98s, 2032 $163,886 $244,618 IFB Ser. 3408, Class EK, 25.169s, 2037 73,197 105,705 IFB Ser. 2979, Class AS, 23.705s, 2034 25,413 32,529 IFB Ser. 3072, Class SM, 23.228s, 2035 184,399 261,998 IFB Ser. 3072, Class SB, 23.082s, 2035 189,001 266,677 IFB Ser. 3249, Class PS, 21.764s, 2036 157,706 213,577 IFB Ser. 3065, Class DC, 19.395s, 2035 337,696 477,357 IFB Ser. 3998, Class KS, IO, 6.545s, 2027 2,430,764 394,999 IFB Ser. 4105, Class LS, IO, 5.995s, 2041 2,846,896 548,881 IFB Ser. 319, Class S2, IO, 5.845s, 2043 1,328,493 306,576 IFB Ser. 4240, Class SA, IO, 5.845s, 2043 8,282,976 1,898,292 IFB Ser. 4245, Class AS, IO, 5.845s, 2043 5,470,158 1,223,931 IFB Ser. 317, Class S3, IO, 5.825s, 2043 3,582,263 809,137 IFB Ser. 310, Class S4, IO, 5.795s, 2043 3,651,643 914,298 IFB Ser. 311, Class S1, IO, 5.795s, 2043 8,979,652 1,975,559 IFB Ser. 308, Class S1, IO, 5.795s, 2043 2,740,708 665,225 IFB Ser. 14-326, Class S2, IO, 5.792s, 2044 7,689,000 1,792,364 IFB Ser. 314, Class AS, IO, 5.735s, 2043 2,876,882 625,575 Ser. 3632, Class CI, IO, 5s, 2038 579,752 54,543 Ser. 3626, Class DI, IO, 5s, 2037 143,749 2,324 Ser. 4122, Class TI, IO, 4 1/2s, 2042 3,334,027 758,825 Ser. 4000, Class PI, IO, 4 1/2s, 2042 1,684,762 349,925 Ser. 4024, Class PI, IO, 4 1/2s, 2041 3,856,069 838,707 Ser. 4220, Class IE, IO, 4s, 2028 2,528,366 332,885 Ser. 4122, Class CI, IO, 3 1/2s, 2042 4,631,588 741,068 Ser. 4105, Class HI, IO, 3 1/2s, 2041 2,073,465 323,709 Ser. 304, IO, 3 1/2s, 2027 4,285,346 517,627 Ser. 304, Class C37, IO, 3 1/2s, 2027 3,144,655 383,837 Ser. 4210, Class PI, IO, 3s, 2041 3,222,141 359,470 Ser. 304, Class C45, IO, 3s, 2027 3,485,365 429,850 Ser. T-57, Class 1AX, IO, 0.395s, 2043 1,669,395 18,099 Ser. 3300, PO, zero %, 2037 62,314 55,313 FRB Ser. 3326, Class WF, zero %, 2035 1,412 1,215 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.975s, 2036 103,081 194,253 IFB Ser. 06-8, Class HP, 24.001s, 2036 281,613 430,637 IFB Ser. 07-53, Class SP, 23.634s, 2037 181,551 266,807 IFB Ser. 08-24, Class SP, 22.718s, 2038 224,113 333,929 IFB Ser. 05-122, Class SE, 22.56s, 2035 289,762 415,923 IFB Ser. 05-83, Class QP, 16.993s, 2034 215,288 277,444 IFB Ser. 13-101, Class HS, IO, 6.346s, 2043 1,518,547 396,037 IFB Ser. 13-81, Class US, IO, 6.096s, 2043 2,016,680 367,500 IFB Ser. 13-10, Class KS, IO, 6.046s, 2043 1,567,611 321,517 IFB Ser. 13-19, Class SK, IO, 5.996s, 2043 2,645,465 598,123 IFB Ser. 13-124, Class SB, IO, 5.796s, 2043 1,728,421 387,274 IFB Ser. 411, Class S1, IO, 5.796s, 2042 2,427,356 516,226 IFB Ser. 13-103, Class SK, IO, 5.766s, 2043 1,799,265 409,507 IFB Ser. 13-128, Class CS, IO, 5.746s, 2043 3,134,996 700,985 IFB Ser. 13-101, Class CS, IO, 5.746s, 2043 2,128,803 473,127 Ser. 374, Class 6, IO, 5 1/2s, 2036 439,129 84,774 Ser. 12-132, Class PI, IO, 5s, 2042 8,420,213 1,809,167 Ser. 398, Class C5, IO, 5s, 2039 281,470 42,868 Ser. 10-13, Class EI, IO, 5s, 2038 118,739 3,308 Ser. 378, Class 19, IO, 5s, 2035 1,228,234 254,859 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 6,471,206 1,288,288 Ser. 409, Class 81, IO, 4 1/2s, 2040 4,854,422 941,634 Ser. 409, Class 82, IO, 4 1/2s, 2040 3,148,016 615,407 Ser. 366, Class 22, IO, 4 1/2s, 2035 520,471 39,525 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 2,423,707 280,350 Ser. 418, Class C24, IO, 4s, 2043 2,587,297 615,494 Ser. 13-41, Class IP, IO, 4s, 2043 2,880,564 548,776 Ser. 13-44, Class PI, IO, 4s, 2043 2,696,822 453,403 Ser. 12-96, Class PI, IO, 4s, 2041 1,271,918 227,546 Ser. 406, Class 2, IO, 4s, 2041 3,004,609 627,663 Ser. 406, Class 1, IO, 4s, 2041 2,064,526 436,854 Ser. 409, Class C16, IO, 4s, 2040 3,540,325 712,484 Ser. 418, Class C15, IO, 3 1/2s, 2043 5,347,344 1,236,991 Ser. 13-35, Class IP, IO, 3s, 2042 3,458,182 398,772 Ser. 13-53, Class JI, IO, 3s, 2041 3,570,087 479,173 Ser. 13-23, Class PI, IO, 3s, 2041 4,119,519 430,407 Ser. 03-W10, Class 1, IO, 1.102s, 2043 540,616 16,007 Ser. 00-T6, IO, 0.74s, 2030 1,548,939 32,915 Ser. 99-51, Class N, PO, zero %, 2029 17,920 16,128 Government National Mortgage Association IFB Ser. 10-151, Class SL, IO, 6.543s, 2039 1,271,434 221,814 IFB Ser. 10-163, Class SI, IO, 6.474s, 2037 4,125,386 644,596 IFB Ser. 11-41, Class SM, IO, 6.443s, 2041 1,160,702 220,125 IFB Ser. 10-55, Class SG, IO, 6.343s, 2040 1,250,547 238,442 IFB Ser. 11-56, Class MI, IO, 6.293s, 2041 2,656,586 605,994 IFB Ser. 10-67, Class SE, IO, 6.293s, 2040 1,211,042 228,403 IFB Ser. 13-37, Class S, IO, 6.073s, 2043 1,069,733 187,631 IFB Ser. 13-113, Class SL, IO, 6.073s, 2042 1,938,117 338,565 IFB Ser. 13-87, Class SA, IO, 6.043s, 2043 2,249,376 366,577 IFB Ser. 13-129, Class SN, IO, 5.993s, 2043 2,516,280 426,031 IFB Ser. 13-152, Class SG, IO, 5.993s, 2043 4,003,564 669,553 IFB Ser. 13-165, Class LS, IO, 5.993s, 2043 2,234,606 390,229 IFB Ser. 10-20, Class SC, IO, 5.993s, 2040 3,150,665 571,373 IFB Ser. 13-99, Class VS, IO, 5.945s, 2043 1,374,169 254,702 Ser. 13-149, Class MS, IO, 5.943s, 2039 2,610,330 416,008 IFB Ser. 12-77, Class MS, IO, 5.943s, 2042 2,106,090 500,281 IFB Ser. 11-128, Class TS, IO, 5.895s, 2041 1,964,545 396,052 IFB Ser. 10-158, Class SA, IO, 5.893s, 2040 1,142,661 206,193 IFB Ser. 10-151, Class SA, IO, 5.893s, 2040 1,134,276 204,828 IFB Ser. 10-89, Class SD, IO, 5.773s, 2040 1,666,010 291,552 IFB Ser. 11-70, Class SM, IO, 5.735s, 2041 3,437,000 834,057 IFB Ser. 11-70, Class SH, IO, 5.735s, 2041 3,530,000 858,284 Ser. 13-22, Class OI, IO, 5s, 2043 3,078,638 670,857 Ser. 13-3, Class IT, IO, 5s, 2043 2,747,219 599,764 Ser. 13-6, Class IC, IO, 5s, 2043 1,856,313 397,715 Ser. 12-146, Class IO, IO, 5s, 2042 4,314,229 971,651 Ser. 13-130, Class IB, IO, 5s, 2040 2,318,742 317,406 Ser. 13-16, Class IB, IO, 5s, 2040 3,553,600 385,521 Ser. 11-41, Class BI, IO, 5s, 2040 2,615,510 333,436 Ser. 10-35, Class UI, IO, 5s, 2040 2,494,078 576,756 Ser. 10-20, Class UI, IO, 5s, 2040 2,155,246 434,648 Ser. 10-9, Class UI, IO, 5s, 2040 14,381,073 3,097,242 Ser. 09-121, Class UI, IO, 5s, 2039 4,612,483 1,082,504 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 6,240,237 1,440,896 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 1,253,709 276,606 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 3,672,908 792,136 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 433,182 78,752 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 4,323,074 881,432 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 11,000,585 2,269,640 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 4,485,585 1,020,471 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 7,693,566 1,624,992 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 1,060,718 185,095 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 5,023,341 814,686 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 1,442,391 177,933 Ser. 13-165, Class IL, IO, 4s, 2043 2,062,640 359,704 Ser. 12-47, Class CI, IO, 4s, 2042 4,146,174 969,284 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 3,021,890 453,290 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 7,869,799 1,403,421 Ser. 13-28, Class IO, IO, 3 1/2s, 2043 2,867,232 449,797 Ser. 13-54, Class JI, IO, 3 1/2s, 2043 3,379,866 571,840 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 5,364,312 865,585 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 3,689,243 642,555 Ser. 12-140, Class IC, IO, 3 1/2s, 2042 2,925,308 658,200 Ser. 06-36, Class OD, PO, zero %, 2036 4,861 4,239 Structured Asset Securities Corp. 144A IFB Ser. 07-4, Class 1A3, IO, 6.023s, 2045 3,599,654 629,940 Commercial mortgage-backed securities (16.6%) Banc of America Commercial Mortgage Trust Ser. 06-6, Class AJ, 5.421s, 2045 764,000 764,749 FRB Ser. 05-6, Class G, 5.182s, 2047 829,000 812,752 Banc of America Commercial Mortgage Trust 144A Ser. 01-1, Class K, 6 1/8s, 2036 246,611 119,606 Ser. 07-5, Class XW, IO, 0.42s, 2051 30,996,158 316,781 Banc of America Merrill Lynch Commercial Mortgage, Inc. Ser. 05-4, Class C, 5.147s, 2045 927,000 896,873 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW17, Class AJ, 5.888s, 2050 (F) 490,000 483,939 FRB Ser. 06-PW11, Class AJ, 5.44s, 2039 155,000 159,868 Ser. 05-PWR7, Class B, 5.214s, 2041 923,000 932,546 Ser. 05-PWR9, Class C, 5.055s, 2042 499,000 475,347 Ser. 05-PWR9, Class AJ, 4.985s, 2042 229,000 237,725 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.56s, 2047 426,000 430,605 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 779,000 780,995 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 501,000 483,615 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.116s, 2044 578,000 572,220 Ser. 07-CD5, Class XS, IO, 0.042s, 2044 24,655,147 109,792 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 460,000 478,906 FRB Ser. 04-LB3A, Class E, 5.468s, 2037 852,000 858,475 COMM Mortgage Trust 144A FRB Ser. 13-LC6, Class D, 4.29s, 2046 530,000 469,372 FRB Ser. 13-CR6, Class D, 4.176s, 2046 341,000 297,556 FRB Ser. 13-CR8, Class D, 3.971s, 2046 902,000 766,865 FRB Ser. 07-C9, Class AJFL, 0.844s, 2049 1,154,000 1,029,368 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.565s, 2014 (Ireland) GBP 5,652 9,328 Credit Suisse First Boston Commercial Mortgage Trust Ser. 05-C5, Class C, 5.1s, 2038 $478,000 489,140 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class G, 5.881s, 2035 2,558,000 2,534,612 Ser. 02-CP5, Class M, 5 1/4s, 2035 131,184 5,275 Credit Suisse Mortgage Capital Certificates Ser. 06-C5, Class AX, IO, 0.733s, 2039 23,545,630 383,000 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 485,858 19,920 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.418s, 2044 640,000 648,371 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.023s, 2020 2,012,938 34,240 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 351,000 227,340 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 561,000 560,439 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 1,053,000 1,061,060 GS Mortgage Securities Trust Ser. 05-GG4, Class AJ, 4.782s, 2039 2,872,000 2,915,156 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.639s, 2045 865,000 871,920 FRB Ser. 11-GC3, Class D, 5.544s, 2044 922,000 945,502 FRB Ser. GC10, Class D, 4.415s, 2046 1,099,000 979,099 Ser. 05-GG4, Class XC, IO, 0.706s, 2039 75,006,781 375,034 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.154s, 2030 (Cayman Islands) 289,000 196,376 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.101s, 2051 (F) 494,500 503,121 Ser. 06-LDP6, Class AJ, 5.565s, 2043 1,508,000 1,542,533 Ser. 06-LDP8, Class B, 5.52s, 2045 370,000 369,519 FRB Ser. 06-LDP6, Class B, 5.503s, 2043 790,000 782,100 FRB Ser. 05-LDP3, Class D, 5.193s, 2042 974,000 969,033 FRB Ser. 04-CBX, Class B, 5.021s, 2037 316,000 319,459 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 807,000 759,022 FRB Ser. 13-C10, Class D, 4.16s, 2047 983,000 866,284 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.201s, 2051 704,000 706,271 FRB Ser. 07-CB20, Class C, 6.201s, 2051 1,004,000 938,830 FRB Ser. 11-C3, Class E, 5.544s, 2046 812,000 846,593 FRB Ser. 11-C3, Class F, 5.544s, 2046 401,000 398,530 FRB Ser. 12-C8, Class E, 4.668s, 2045 405,000 382,248 FRB Ser. 12-LC9, Class E, 4.427s, 2047 179,000 164,577 FRB Ser. 13-C13, Class D, 4.056s, 2046 638,000 552,060 FRB Ser. 13-C13, Class E, 3.986s, 2046 628,000 482,099 Ser. 07-CB20, Class X1, IO, 0.144s, 2051 43,717,213 411,248 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 1,062,915 1,100,615 Ser. 98-C4, Class J, 5.6s, 2035 379,000 419,743 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class AJ, 5.72s, 2039 731,000 740,211 Ser. 06-C6, Class E, 5.541s, 2039 900,000 841,230 Merrill Lynch Mortgage Investors Trust Ser. 96-C2, Class JS, IO, 2.37s, 2028 36,897 3 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.326s, 2051 575,000 623,473 FRB Ser. 07-C1, Class A3, 5.841s, 2050 36,877 37,828 Ser. 05-MCP1, Class D, 5.023s, 2043 454,000 443,013 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 4.753s, 2049 1,058,278 63,179 ML-CFC Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 565,000 557,938 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 13-C10, Class D, 4.083s, 2046 296,000 255,534 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class C, 5.842s, 2044 1,320,000 1,358,717 Ser. 07-HQ11, Class C, 5.558s, 2044 700,000 680,750 FRB Ser. 06-HQ8, Class B, 5.498s, 2044 2,160,000 2,112,048 FRB Ser. 06-HQ8, Class D, 5.498s, 2044 513,000 456,724 Ser. 06-HQ10, Class AJ, 5.389s, 2041 545,000 549,415 Ser. 04-IQ8, Class C, 5.3s, 2040 1,680,000 1,703,856 Morgan Stanley Capital I Trust 144A FRB Ser. 04-RR, Class F7, 6s, 2039 933,033 889,880 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 1,144,229 1,144,286 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 158,000 118,500 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 453,399 113,350 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.959s, 2049 413,000 373,501 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 5.992s, 2045 2,423,000 2,460,314 FRB Ser. 06-C25, Class AJ, 5.722s, 2043 735,000 765,282 FRB Ser. 05-C20, Class B, 5.239s, 2042 1,922,000 1,968,722 Ser. 07-C34, IO, 0.307s, 2046 13,044,910 157,843 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class H, 4.248s, 2035 1,526,000 1,461,908 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class D, 5.563s, 2045 688,000 687,140 FRB Ser. 11-C2, Class D, 5.466s, 2044 1,108,000 1,132,265 FRB Ser. 12-C6, Class E, 5s, 2045 525,000 453,758 Ser. 14-C19, Class D, 4.306s, 2047 495,000 420,733 Residential mortgage-backed securities (non-agency) (9.7%) Banc of America Funding Corp. FRB Ser. 06-G, Class 2A5, 0.437s, 2036 527,454 474,709 Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 185,720 103,743 Ser. 13-RR1, Class 9A4, 9.481s, 2036 310,000 311,705 Ser. 13-RR1, Class 2A4, 9.181s, 2036 637,741 607,449 Ser. 13-RR1, Class 4A2, 4s, 2037 449,802 456,774 Ser. 12-RR10, Class 8A2, 4s, 2036 372,610 369,815 FRB Ser. 12-RR10, Class 9A2, 2.654s, 2035 1,270,000 1,120,140 Barclays Capital, LLC Trust 144A Ser. 12-RR11, Class 3A3, 12.592s, 2036 626,419 438,988 FRB Ser. 12-RR12, Class 2A3, 12.267s, 2035 425,056 393,177 FRB Ser. 13-RR2, Class 3A2, 7.493s, 2036 440,000 409,200 Ser. 12-RR12, Class 2A2, 4s, 2035 304,116 302,231 FRB Ser. 12-RR1, Class 1A4, 2.701s, 2037 503,287 395,080 FRB Ser. 09-RR11, Class 2A2, 2.43s, 2035 1,060,000 920,027 FRB Ser. 12-RR1, Class 6A5, 0.344s, 2046 500,000 441,750 FRB Ser. 12-RR11, Class 5A3, zero %, 2037 243,283 149,862 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 05-12, Class 12A1, 2.487s, 2036 728,032 638,193 Bear Stearns Alt-A Trust FRB Ser. 05-9, Class 11A1, 0.674s, 2035 592,419 472,099 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.029s, 2034 34,783 4,741 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 11-12, Class 2A2, 0.524s, 2035 1,160,000 985,768 Countrywide Alternative Loan Trust Ser. 05-46CB, Class A20, 5 1/2s, 2035 562,274 520,946 Ser. 05-20CB, Class 3A7, 5 1/2s, 2035 393,012 358,231 FRB Ser. 05-76, Class 2A1, 1.129s, 2036 507,409 445,520 FRB Ser. 05-38, Class A3, 0.504s, 2035 485,543 417,518 FRB Ser. 05-81, Class A1, 0.434s, 2037 1,058,389 814,959 FRB Ser. 07-OA10, Class 2A1, 0.404s, 2047 448,885 372,714 Countrywide Home Loans FRB Ser. 06-3, Class 1A1, 0.394s, 2036 439,990 370,141 FRB Ser. 06-OA5, Class 1A1, 0.354s, 2046 443,103 359,454 Credit Suisse First Boston Mortgage Securities Corp. FRB Ser. 03-AR30, Class CB1, 2.462s, 2034 423,897 381,508 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.07s, 2043 (United Kingdom) GBP 328,968 552,168 FRB Ser. 03-2, Class 2C1, 2.852s, 2043 (United Kingdom) EUR 880,000 1,226,637 Green Tree Home Improvement Loan Trust Ser. 95-F, Class B2, 7.1s, 2021 $2,874 2,867 Harborview Mortgage Loan Trust FRB Ser. 05-10, Class 2A1A, 0.466s, 2035 899,383 776,258 IndyMac INDX Mortgage Loan Trust FRB Ser. 06-AR15, Class A1, 0.274s, 2036 631,806 484,911 JPMorgan Mortgage Trust FRB Ser. 07-A1, Class 3A4, 2.755s, 2035 504,844 434,166 JPMorgan Resecuritization Trust 144A FRB Ser. 09-11, Class 5A2, 2.621s, 2036 714,172 596,476 Morgan Stanley Resecuritization Trust 144A Ser. 13-R7, Class 9B, 5 1/2s, 2046 825,000 767,250 MortgageIT Trust FRB Ser. 05-3, Class M1, 0.624s, 2035 406,075 356,331 FRB Ser. 05-3, Class A2, 0.504s, 2035 580,107 510,494 Opteum Mortgage Acceptance Corp. FRB Ser. 05-4, Class 1A2, 0.544s, 2035 446,674 408,706 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 2A1, 0.981s, 2046 2,191,557 1,542,308 FRB Ser. 06-QO7, Class 1A1, 0.929s, 2046 1,078,459 698,303 FRB Ser. 06-QO5, Class 2A1, 0.344s, 2046 495,712 375,502 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.201s, 2046 2,057,915 1,831,544 FRB Ser. 06-AR3, Class A1B, 1.131s, 2046 1,171,301 955,196 FRB Ser. 05-AR19, Class A1C3, 0.654s, 2045 2,327,730 2,001,848 FRB Ser. 05-AR8, Class 2AC2, 0.614s, 2045 1,429,031 1,262,549 FRB Ser. 05-AR11, Class A1B2, 0.604s, 2045 852,413 745,861 FRB Ser. 05-AR13, Class A1B2, 0.584s, 2045 1,069,729 962,756 FRB Ser. 05-AR17, Class A1B2, 0.564s, 2045 893,498 786,278 FRB Ser. 05-AR19, Class A1C4, 0.554s, 2045 786,804 684,519 FRB Ser. 05-AR11, Class A1B3, 0.554s, 2045 1,632,249 1,428,161 FRB Ser. 05-AR8, Class 2AC3, 0.544s, 2045 509,493 448,354 FRB Ser. 05-AR6, Class 2A1C, 0.494s, 2045 656,603 587,659 FRB Ser. 05-AR6, Class 2AB3, 0.424s, 2045 485,886 439,727 FRB Ser. 12-RR2, Class 1A2, 0.336s, 2047 1,000,000 715,000 Total mortgage-backed securities (cost $150,165,680) CORPORATE BONDS AND NOTES (30.8%) (a) Principal amount Value Basic materials (2.1%) ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) $315,000 $398,869 ArcelorMittal SA sr. unsec. unsub. notes 7 1/2s, 2039 (France) 90,000 93,038 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 395,000 388,088 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 101,000 108,575 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 186,000 199,020 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 135,000 132,975 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 265,000 284,875 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 205,000 218,069 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 15,000 16,088 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 368,000 388,240 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 51,000 51,893 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 150,000 165,000 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 207,000 217,868 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 99,000 99,124 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 264,000 288,090 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 270,000 279,450 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 273,000 283,920 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 387,000 433,440 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 260,000 261,625 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 54,000 48,060 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 70,000 76,650 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 330,000 381,150 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 256,000 283,520 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 100,000 108,250 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 134,000 136,463 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 155,000 173,213 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 215,000 230,050 PQ Corp. 144A sr. notes 8 3/4s, 2018 170,000 185,725 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 170,000 189,975 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 177,000 190,939 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 145,000 146,088 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 40,000 43,500 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 55,000 59,813 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 25,000 25,438 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 230,000 259,325 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 180,000 197,325 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 155,000 159,263 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 130,000 138,125 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 70,000 69,650 Capital goods (1.7%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 455,000 494,813 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 508,000 587,375 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 251,000 275,159 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 33,000 38,321 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 145,000 153,338 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 135,000 142,088 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 125,000 126,250 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 247,000 274,170 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 200,000 191,000 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 104,000 110,240 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 73,000 55,480 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 248,000 264,120 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 215,000 210,700 Oshkosh Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 329,000 334,758 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 365,000 396,938 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 25,000 26,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 200,000 219,750 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 210,000 219,975 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 200,000 223,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 110,000 117,700 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 265,000 289,181 Schaeffler Holding Finance BV 144A notes 6 7/8s, 2018 (Netherlands) (PIK) EUR 110,000 161,013 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 $195,000 214,013 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 55,000 59,813 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 270,000 288,900 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 50,000 55,375 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 291,000 312,098 Triumph Group, Inc. company guaranty sr. unsec. notes 4 7/8s, 2021 190,000 187,150 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 80,000 84,400 Communication services (3.6%) Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 66,000 76,973 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 13,000 14,853 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 162,000 171,720 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 125,000 123,750 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 85,000 82,238 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 100,000 105,750 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 175,000 185,719 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 50,000 52,563 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 70,000 74,463 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 257,000 261,176 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 200,000 223,500 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 200,000 213,500 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 343,000 356,720 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 340,000 380,800 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 169,000 197,308 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 60,000 62,700 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 337,000 379,968 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 105,000 109,200 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 189,000 207,428 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 224,000 237,440 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 599,000 630,448 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 184,000 206,310 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 50,000 54,875 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 26,000 28,178 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 65,000 68,575 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 71,000 75,970 Nil International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 122,000 82,655 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 240,000 420,122 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $221,000 221,553 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 185,000 206,572 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 148,000 163,488 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 78,000 82,778 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 70,000 73,325 Sprint Capital Corp. company guaranty 6 7/8s, 2028 182,000 176,540 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 670,000 788,088 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 531,000 649,148 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 245,000 269,500 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 175,000 190,750 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 297,000 315,563 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 85,000 90,950 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 258,000 273,803 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 365,000 553,257 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 110,000 166,138 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH sr. notes 7 1/2s, 2019 (Germany) EUR 175,000 261,420 Unitymedia KabelBW GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 400,000 603,262 UPC Holdings BV bonds 8 3/8s, 2020 (Netherlands) EUR 421,000 639,985 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $201,000 201,503 Virgin Media Finance PLC company guaranty sr. unsec. bonds 8 7/8s, 2019 (United Kingdom) GBP 50,000 89,689 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 290,000 512,530 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 $349,000 396,115 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Luxembourg) EUR 445,000 648,090 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 $149,000 160,175 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 110,000 107,250 Consumer cyclicals (4.9%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 38,150 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 212,000 244,330 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2022 115,000 117,013 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 360,000 414,900 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 173,000 188,138 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 58,000 64,380 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 110,000 114,950 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 231,000 231,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 62,000 59,908 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 225,000 239,625 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 100,000 103,283 Building Materials Corp. of America 144A company guaranty sr. notes 7 1/2s, 2020 140,000 150,850 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 150,000 162,750 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 185,000 206,506 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 5,000 4,813 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 108,000 110,700 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 20,000 21,356 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 125,000 126,563 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 30,000 30,225 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 351,000 353,633 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 50,000 56,875 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 136,000 156,740 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 210,000 237,563 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 17,000 17,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 65,000 62,481 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 50,000 55,438 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 180,000 187,875 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 162,000 174,960 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 395,000 422,156 CST Brands, Inc. company guaranty sr. unsec. notes 5s, 2023 128,000 125,760 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 213,000 226,845 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 250,000 266,875 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 241,000 258,774 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 60,000 60,750 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 120,000 123,450 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 163,000 173,391 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 180,000 184,725 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 70,000 71,838 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 260,000 282,100 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 335,000 320,036 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 $187,000 163,158 Grupo Televisa, S.A.B sr. unsec. unsub. notes Ser. EMTN, 7 1/4s, 2043 (Mexico) MXN 3,500,000 215,890 Grupo Televisa, S.A.B. sr. unsec. notes 6s, 2018 (Mexico) $70,000 78,501 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 45,000 46,069 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 184,000 198,950 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 165,000 179,231 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 475,000 510,031 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 95,000 99,038 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 355,000 368,313 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 145,000 157,688 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 375,000 421,875 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 105,000 111,038 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 70,000 74,200 Lamar Media Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 84,000 86,100 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 243,000 236,318 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 176,000 194,260 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 310,000 313,875 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 400,000 456,500 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 155,000 171,856 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 140,000 162,050 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 50,000 54,875 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 691,867 781,810 Navistar International Corp. sr. notes 8 1/4s, 2021 284,000 290,035 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 139,000 153,595 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 100,000 109,875 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 125,000 125,469 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 110,000 118,250 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 92,000 92,690 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 380,000 417,050 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 149,000 166,508 Owens Corning company guaranty sr. unsec. notes 9s, 2019 123,000 152,376 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 200,000 196,500 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 200,000 209,000 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 140,000 150,850 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 90,000 92,250 Quiksilver, Inc./QS Wholesale, Inc. 144A sr. notes 7 7/8s, 2018 25,000 27,250 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 183,000 184,830 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 35,000 36,050 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 69,000 75,555 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 381,000 421,481 Schaeffler Finance BV 144A company guaranty sr. notes 8 3/4s, 2019 (Netherlands) EUR 355,000 550,199 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 $87,000 90,480 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 38,000 37,715 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 57,000 57,713 Sirius XM Holdings, Inc. 144A sr. unsec. notes 5 1/4s, 2022 25,000 25,750 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 301,000 303,258 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 15,000 16,350 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 15,000 16,238 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 145,000 157,144 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 140,000 149,100 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 45,000 44,325 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 70,000 69,125 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 85,000 85,850 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 286,000 291,720 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 195,730 206,495 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 340,000 388,025 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 65,000 66,625 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 122,000 135,115 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 4,000 4,420 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 265,000 284,875 Consumer staples (2.1%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 326,000 304,810 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 250,000 271,875 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 195,000 196,463 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 120,000 118,800 CEC Entertainment, Inc. 144A sr. unsec. notes 8s, 2022 85,000 87,975 Claire's Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 65,000 60,938 Claire's Stores, Inc. 144A sr. notes 9s, 2019 275,000 285,656 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 60,000 58,650 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 285,000 278,588 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 250,000 281,875 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 115,000 127,075 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 60,000 57,900 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 50,000 49,375 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 167,000 183,700 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 160,000 174,400 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 465,000 499,875 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 303,000 530,899 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) $200,000 189,030 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 353,000 347,264 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 95,000 101,175 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 128,000 136,960 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 50,000 53,313 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 83,000 90,885 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 460,000 489,900 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 60,000 64,200 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 405,000 446,006 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 224,000 244,440 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 34,000 36,550 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 145,000 148,625 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 290,000 291,450 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 300,000 342,375 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 75,000 83,250 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 190,000 205,200 Smithfield Foods, Inc. 144A sr. unsec. notes 5 7/8s, 2021 50,000 51,875 Smithfield Foods, Inc. 144A sr. unsec. notes 5 1/4s, 2018 35,000 36,400 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 35,000 35,263 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 328,000 347,680 Energy (5.6%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 182,000 193,830 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 165,000 177,581 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 339,000 341,119 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 165,000 124,575 Antero Resources Finance Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 150,000 152,250 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 247,000 263,055 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 65,000 69,875 Aurora USA Oil & Gas Inc. 144A company guaranty sr. unsec. notes 9 7/8s, 2017 200,000 220,500 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 195,000 221,813 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 55,000 82,980 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $60,000 63,525 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 300,000 327,000 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 130,000 135,200 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 116,000 120,930 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 295,000 212,144 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) $59,000 47,200 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 173,000 187,921 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 148,000 161,320 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 43,000 46,010 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 135,000 135,675 Exterran Partners LP/EXLP Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 135,000 132,801 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 335,000 343,878 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 240,000 247,200 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 690,000 814,566 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 149,000 167,804 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 267,000 276,345 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 386,000 419,775 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 150,000 161,625 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 520,000 539,500 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 90,000 97,875 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 180,000 195,750 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 158,000 166,098 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 70,000 77,613 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 45,000 46,069 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 404,000 404,000 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2019 315,000 328,388 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) (F) 104,000 6 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 430,000 456,875 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 329,000 346,273 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 141,000 145,935 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 300,000 234,000 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 335,000 316,575 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 100,000 106,500 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 140,000 151,900 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 125,000 135,313 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 250,000 266,320 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 185,000 188,238 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 315,000 352,800 Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 380,000 421,800 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 200,000 192,250 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 202,000 199,649 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 3,210,000 2,427,145 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 1,065,000 564,450 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 1,605,000 1,382,082 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 1,165,000 975,688 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 160,000 176,800 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 210,000 226,800 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 100,000 102,000 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 173,000 181,866 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 119,000 121,678 Sabine Pass Liquefaction, LLC 144A sr. notes 6 1/4s, 2022 100,000 103,500 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 95,000 99,750 Samson Investment Co. 144A sr. unsec. notes 10 3/4s, 2020 535,000 583,150 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 116,000 123,830 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 170,000 186,206 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 210,000 227,325 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 115,000 123,050 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 130,000 138,938 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 60,000 55,224 Tervita Corp. 144A sr. notes 8s, 2018 (Canada) $60,000 60,600 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 45,000 45,409 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 220,000 233,200 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 210,000 225,488 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 313,000 334,910 Financials (4.8%) Baggot Securities, Ltd. 144A jr. sub. notes 10.24s, perpetual maturity (Ireland) EUR 450,000 675,737 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2023 (Brazil) $240,000 242,700 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 1,055,000 1,079,197 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 39,000 38,805 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 82,000 87,535 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 99,000 99,124 CIT Group, Inc. sr. unsec. notes 5s, 2023 125,000 127,813 CIT Group, Inc. sr. unsec. notes 5s, 2022 325,000 337,188 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 175,000 187,688 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 70,000 70,766 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 215,000 231,663 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 148,000 125,060 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 85,000 88,400 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 250,000 283,750 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 332,000 361,050 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 220,000 234,850 HSBC Capital Funding LP/Jersey bank guaranty jr. unsec. sub. FRB bonds 5.13s, perpetual maturity (Jersey) EUR 208,000 302,352 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2020 $365,000 386,900 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 195,000 197,925 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 145,000 163,669 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 375,000 406,079 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, perpetual maturity (United Kingdom) 125,000 125,625 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 102,000 109,650 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 265,000 283,550 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 163,000 163,815 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 100,000 101,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2018 85,000 85,425 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 270,000 254,475 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 265,000 282,225 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 243,000 256,973 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 165,000 182,738 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 60,000 61,650 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 235,000 234,119 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 300,000 304,500 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.092s, perpetual maturity (United Kingdom) EUR 400,000 553,815 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) $105,000 107,515 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. notes 7 3/4s, 2018 (Russia) 900,000 962,991 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 250,000 259,651 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 200,000 209,100 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 345,000 378,638 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 230,000 234,025 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 215,000 222,200 UBS AG/Jersey Branch jr. unsec. sub. FRN notes Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 200,000 312,038 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $250,000 219,758 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 299,000 310,960 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 255,000 252,450 VTB Bank OJSC 144A jr. unsec. sub. FRN notes 9 1/2s, perpetual maturity (Russia) 1,000,000 1,010,213 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 400,000 411,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,648,000 1,751,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 1,498,000 1,539,195 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 140,000 139,650 Health care (2.4%) Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 225,000 234,844 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 165,000 171,600 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 193,000 208,440 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 156,000 223,467 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 $285,000 306,945 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 260,000 393,223 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) $50,000 51,500 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 90,000 91,238 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 42,000 44,258 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 100,000 109,875 CHS/Community Health Systems, Inc. 144A company guaranty sr. notes 5 1/8s, 2021 30,000 30,750 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 6 7/8s, 2022 40,000 41,800 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) (PIK) 200,000 206,000 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 145,715 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 $80,000 82,100 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 82,000 87,638 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 205,000 220,888 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 225,000 246,375 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 100,000 100,375 HCA, Inc. sr. notes 6 1/2s, 2020 696,000 779,520 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 74,000 84,545 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 420,000 456,750 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 (PIK) 100,000 102,000 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 202,000 215,635 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 112,000 117,880 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 105,000 110,381 Jaguar Holding Co.II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 180,000 200,250 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 244,000 251,320 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 242,000 278,300 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 160,000 186,000 MPH Acquisition Holdings, LLC 144A sr. unsec. notes 6 5/8s, 2022 20,000 20,500 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 145,000 157,325 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 152,000 165,680 Omega Healthcare Investors, Inc. 144A sr. unsec. notes 4.95s, 2024 (R) 135,000 132,134 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 271,000 293,358 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 60,000 64,050 Service Corp. International/US sr. notes 7s, 2019 105,000 111,169 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 170,000 172,125 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 135,000 141,885 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 215,000 229,244 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 60,000 58,650 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 185,000 178,525 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 342,000 377,483 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 35,000 35,263 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 164,000 175,480 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 40,000 43,300 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 100,000 106,250 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 160,000 173,200 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 40,000 42,300 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 145,000 152,250 Technology (1.2%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 85,000 89,569 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 148,000 137,270 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 463,000 459,528 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 59,000 64,531 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 435,000 517,650 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 170,000 194,013 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 300,000 315,000 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 534,000 579,390 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 107,000 115,025 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 51,000 59,160 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 115,000 121,325 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 70,000 78,838 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 210,000 223,125 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 164,000 171,790 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 230,000 228,850 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 145,000 153,338 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 203,000 222,539 Techem Energy Metering Service GmbH 144A sr. sub. bonds 7 7/8s, 2020 (Germany) EUR 230,000 357,208 Transportation (0.4%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 668,000 799,431 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 $221,000 238,680 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 283,500 307,952 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 175,000 177,625 Utilities and power (2.0%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 720,000 852,300 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 180,000 205,200 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 85,000 81,494 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 305,000 333,213 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 50,000 52,500 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 40,000 40,400 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 290,000 328,288 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 555,000 694 El Paso, LLC company guaranty sr. notes 7s, 2017 285,000 321,576 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 345,000 446,643 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 213,000 224,183 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10 1/4s, 2020 550,000 579,563 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 201,000 229,894 EP Energy, LLC/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 345,000 398,475 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 116,000 125,280 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 70,000 78,575 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 80,000 77,595 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 261,000 266,220 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 66,463 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 45,000 45,000 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 845,000 976,330 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 400,000 440,000 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 175,000 181,563 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 156,163 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 120,000 111,600 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 119,000 91,333 Vattenfall AB jr. unsec. sub. FRB bonds 5 1/4s, perpetual maturity (Sweden) EUR 156,000 221,978 Total corporate bonds and notes (cost $104,508,087) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (27.4%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.1%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $421,572 $476,665 U.S. Government Agency Mortgage Obligations (27.3%) Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, April 1, 2044 3,000,000 3,311,250 5s, February 1, 2037 46,038 50,206 4 1/2s, with due dates from August 1, 2039 to January 1, 2044 (FWC) 1,195,771 1,278,240 4 1/2s, TBA, May 1, 2044 20,000,000 21,269,532 4 1/2s, TBA, April 1, 2044 21,000,000 22,404,375 4s, TBA, May 1, 2044 14,000,000 14,502,032 4s, TBA, April 1, 2044 19,000,000 19,749,609 3s, with due dates from January 1, 2043 to April 1, 2043 2,878,641 2,756,186 3s, TBA, May 1, 2044 6,000,000 5,775,235 3s, TBA, April 1, 2044 6,000,000 5,792,344 Total U.S. government and agency mortgage obligations (cost $97,453,776) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (11.4%) (a) Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $322,469 $245,237 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 2,270,000 2,099,750 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 4,315,000 4,202,810 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 3,056,443 2,322,897 Brazil (Federal Republic of) unsec. notes 10s, 2017 (Brazil) units 1,350 578,316 Chile (Republic of) notes 5 1/2s, 2020 (Chile) CLP 235,500,000 430,838 Croatia (Republic of) 144A sr. unsec. bonds 6s, 2024 (Croatia) $400,000 417,500 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 360,000 387,900 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 275,000 239,250 Gabon (Republic of) 144A unsec. bonds 6 3/8s, 2024 (Gabon) 400,000 424,000 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) 274,000 279,022 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 947,185 866,674 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2042 (Greece) (STP) EUR 275,943 248,384 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2041 (Greece) (STP) EUR 215,943 194,037 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2040 (Greece) (STP) EUR 286,943 258,207 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2039 (Greece) (STP) EUR 385,943 348,419 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2038 (Greece) (STP) EUR 1,255,943 1,136,514 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2037 (Greece) (STP) EUR 356,943 323,527 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2036 (Greece) (STP) EUR 617,943 560,740 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2035 (Greece) (STP) EUR 825,943 752,125 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2034 (Greece) (STP) EUR 556,943 509,906 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2033 (Greece) (STP) EUR 265,943 244,677 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2032 (Greece) (STP) EUR 545,943 508,605 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2031 (Greece) (STP) EUR 166,943 157,200 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2030 (Greece) (STP) EUR 1,445,943 1,377,350 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2029 (Greece) (STP) EUR 205,943 198,704 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2028 (Greece) (STP) EUR 829,943 808,020 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2027 (Greece) (STP) EUR 210,943 209,355 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2026 (Greece) (STP) EUR 720,943 728,795 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2025 (Greece) (STP) EUR 2,230,943 2,293,537 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (Greece) (STP) EUR 236,618 248,433 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 (Greece) (STP) EUR 952,797 1,025,577 Hungary (Government of) sr. unsec. unsub. notes 4 1/8s, 2018 (Hungary) $480,000 488,223 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 285,000 255,417 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 (Indonesia) 575,000 608,770 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 (Supra-Nation) RUB 13,350,000 374,116 Iraq (Republic of) 144A bonds 5.8s, 2028 (Iraq) $695,000 611,600 Ireland (Republic of) unsec. bonds 5 1/2s, 2017 (Ireland) EUR 1,920,000 3,050,288 Portugal (Republic of) sr. unsec. unsub. bonds 4.35s, 2017 (Portugal) EUR 570,000 838,501 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) $235,000 234,119 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 1,329,979 1,514,846 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 (Russia) 200,000 202,546 Serbia (Republic of) 144A sr. unsec. bonds 4 7/8s, 2020 (Serbia) 150,000 150,022 Serbia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2024 (Serbia) 90,629 90,738 Spain (Kingdom of) sr. unsec. bonds 5 1/2s, 2017 (Spain) EUR 570,000 891,522 Sri Lanka (Republic of) 144A notes 7.4s, 2015 (Sri Lanka) $240,000 248,858 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 (Turkey) 1,230,000 1,426,345 Turkey (Republic of) unsec. bonds 6s, 2041 (Turkey) 975,000 934,118 Ukraine (Government of) 144A sr. unsec. bonds 7.95s, 2014 (Ukraine) 400,000 392,080 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) 1,805,000 1,767,095 United Mexican States sr. unsec. notes 5 3/4s, 2110 (Mexico) 220,000 216,150 Venezuela (Bolivarian Republic of) sr. unsec. bonds 7s, 2038 (Venezuela) 265,000 162,975 Venezuela (Bolivarian Republic of) 144A unsec. unsub. bonds 13 5/8s, 2018 (Venezuela) 1,215,000 1,218,086 Total foreign government and agency bonds and notes (cost $35,534,762) SENIOR LOANS (2.0%) (a) (c) Principal amount Value Air Medical Group Holdings, Inc. bank term loan FRN 8 3/8s, 2018 (PIK) $250,000 $246,875 Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 167,875 167,875 Asurion, LLC bank term loan FRN Ser. B1, 4 1/2s, 2019 165,889 166,143 Atkore International, Inc. bank term loan FRN 4 1/2s, 2021 105,000 104,803 Avaya, Inc. bank term loan FRN Ser. B6, 8s, 2018 214,373 214,563 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 32,665 32,777 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 1,052,078 992,077 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 287,142 287,860 CEC Entertainment, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 149,000 147,883 Chesapeake Energy Corp. bank term loan FRN Ser. B, 5 3/4s, 2017 283,000 289,146 CHS/Community Health Systems, Inc. bank term loan FRN Ser. D, 4 1/4s, 2021 144,638 145,767 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.918s, 2019 569,000 556,482 Dell, Inc. bank term loan FRN Ser. B, 4 1/2s, 2020 185,000 183,543 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 195,916 195,916 First Data Corp. bank term loan FRN 4.17s, 2018 121,183 121,399 First Data Corp. bank term loan FRN 4.155s, 2021 12,896 12,912 Freescale Semiconductor, Inc. bank term loan FRN Ser. B5, 5s, 2021 323,375 326,282 FTS International, Inc. bank term loan FRN Ser. B, 8 1/2s, 2016 234,358 237,662 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 228,977 219,317 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.236s, 2021 140,000 139,825 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 178,650 179,566 iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 (R) 120,883 121,223 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 65,367 66,184 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 5s, 2020 269,325 271,441 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 65,000 65,213 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 116,400 116,400 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Canada) 125,000 124,245 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 139,650 139,825 ROC Finance, LLC bank term loan FRN 5s, 2019 134,662 131,463 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.73s, 2017 645,637 464,858 Travelport, LLC bank term loan FRN 9 1/2s, 2016 310,111 320,481 Travelport, LLC bank term loan FRN 8 3/8s, 2016 (PIK) 64,431 65,908 Tronox, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2020 81,969 82,390 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 4 1/2s, 2020 142,533 143,082 WR Grace & Co. bank term loan FRN 3s, 2021 114,211 113,949 WR Grace & Co. bank term loan FRN Ser. DD, 3s, 2021 (U) 40,789 40,696 Total senior loans (cost $7,284,155) PURCHASED OPTIONS OUTSTANDING (0.2%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/$99.56 $13,000,000 $145,834 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/99.75 13,000,000 123,175 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/100.59 13,000,000 158,132 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/100.34 13,000,000 140,231 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/100.41 13,000,000 93,054 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/100.20 13,000,000 80,561 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/100.00 13,000,000 69,368 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/101.03 13,000,000 58,487 Total purchased options outstanding (cost $965,859) PREFERRED STOCKS (0.2%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 438 $432,607 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 8,855 241,742 M/I Homes, Inc. $2.438 pfd. 5,132 128,557 Total preferred stocks (cost $652,758) PURCHASED SWAP OPTIONS OUTSTANDING (0.1%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Barclays Bank PLC 1.80/6 month EUR-EURIBOR_Reuters/Jun-24 Jun-14/1.80 EUR 11,312,000 $106,750 Goldman Sachs International 1.80/6 month EUR-EURIBOR_Reuters/Jun-24 Jun-14/1.80 EUR 11,312,000 106,750 Total purchased swap options outstanding (cost $190,044) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value United Technologies Corp. $3.75 cv. pfd. 2,800 $186,396 Total convertible preferred stocks (cost $140,000) CONVERTIBLE BONDS AND NOTES (—%) (a) Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $125,000 $176,094 Total convertible bonds and notes (cost $134,378) COMMON STOCKS (—%) (a) Shares Value Lone Pine Resources Canada, Ltd. (Canada) (F) (NON) 12,972 $1,297 Lone Pine Resources, Inc. Class A (Canada) (F) (NON) 12,972 1,297 Tribune Co. Class 1C (F) 55,356 13,839 Total common stocks (cost $84,686) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $2,877 Total warrants (cost $111) SHORT-TERM INVESTMENTS (6.6%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.07% (AFF) 10,789,649 $10,789,649 U.S. Treasury Bills with an effective yield of 0.12%, September 18, 2014 (SEGCCS) $107,000 106,971 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, July 24, 2014 (SEG) (SEGSF)(SEGCCS) 3,540,000 3,539,522 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.10%, August 21, 2014 (SEG) (SEGSF)(SEGCCS) 1,707,000 1,706,613 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.10%, May 29, 2014 (SEG) (SEGSF)(SEGCCS) 7,385,000 7,383,892 Total short-term investments (cost $23,525,604) TOTAL INVESTMENTS Total investments (cost $420,639,900) (b) FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $127,356,593) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/16/14 $901,029 $865,535 $35,494 Australian Dollar Sell 4/16/14 901,029 899,306 (1,723) Canadian Dollar Sell 4/16/14 661,100 658,388 (2,712) Chilean Peso Sell 4/16/14 447,441 458,954 11,513 Colombian Peso Buy 4/16/14 893,329 881,026 12,303 Singapore Dollar Sell 5/21/14 326,107 321,668 (4,439) Barclays Bank PLC Australian Dollar Buy 4/16/14 1,469,071 1,419,701 49,370 Australian Dollar Sell 4/16/14 1,469,071 1,393,716 (75,355) Brazilian Real Buy 4/2/14 636,007 592,904 43,103 Brazilian Real Sell 4/2/14 636,007 594,480 (41,527) British Pound Sell 6/18/14 634,317 629,583 (4,734) Canadian Dollar Sell 4/16/14 2,804 35,149 32,345 Euro Sell 6/18/14 3,463,971 3,470,479 6,508 Japanese Yen Sell 5/21/14 1,296,319 1,318,363 22,044 Mexican Peso Buy 7/17/14 629,183 627,663 1,520 New Zealand Dollar Buy 4/16/14 1,752,077 1,734,352 17,725 Norwegian Krone Sell 6/18/14 859,441 880,314 20,873 Singapore Dollar Sell 5/21/14 51,357 50,659 (698) South African Rand Sell 4/16/14 530,973 512,895 (18,078) Swedish Krona Buy 6/18/14 1,729,793 1,750,696 (20,903) Swedish Krona Sell 6/18/14 1,732,355 1,736,113 3,758 Swiss Franc Sell 6/18/14 3,359,469 3,343,610 (15,859) Citibank, N.A. Australian Dollar Buy 4/16/14 900,936 865,486 35,450 Australian Dollar Sell 4/16/14 900,936 886,617 (14,319) Brazilian Real Buy 4/2/14 1,138,828 1,086,772 52,056 Brazilian Real Sell 4/2/14 1,138,828 1,064,206 (74,622) Brazilian Real Sell 7/2/14 542,705 532,621 (10,084) Canadian Dollar Sell 4/16/14 57,239 65,660 8,421 Chilean Peso Sell 4/16/14 538,397 523,434 (14,963) Euro Sell 6/18/14 502,784 503,458 674 Japanese Yen Sell 5/21/14 874,661 874,517 (144) New Zealand Dollar Buy 4/16/14 1,760,832 1,746,130 14,702 Norwegian Krone Sell 6/18/14 874,843 877,495 2,652 Swiss Franc Sell 6/18/14 1,914,425 1,906,297 (8,128) Credit Suisse International Australian Dollar Buy 4/16/14 939,572 905,428 34,144 Australian Dollar Sell 4/16/14 939,572 885,005 (54,567) British Pound Sell 6/18/14 997,713 997,529 (184) Canadian Dollar Sell 4/16/14 1,715,549 1,736,689 21,140 Euro Sell 6/18/14 3,317,269 3,314,751 (2,518) Indian Rupee Buy 5/21/14 566,607 520,475 46,132 Mexican Peso Buy 4/16/14 667,617 669,644 (2,027) New Zealand Dollar Buy 4/16/14 890,428 867,197 23,231 Norwegian Krone Buy 6/18/14 878,374 875,602 2,772 Norwegian Krone Sell 6/18/14 878,374 869,095 (9,279) Singapore Dollar Sell 5/21/14 485,345 478,765 (6,580) South African Rand Buy 4/16/14 562,649 541,360 21,289 South African Rand Sell 4/16/14 562,649 521,268 (41,381) South Korean Won Buy 5/21/14 14,402 13,344 1,058 Swedish Krona Buy 6/18/14 978,297 1,006,406 (28,109) Swiss Franc Sell 6/18/14 4,075 4,057 (18) Deutsche Bank AG Australian Dollar Buy 4/16/14 893,524 886,599 6,925 British Pound Sell 6/18/14 849,422 855,745 6,323 Canadian Dollar Sell 4/16/14 847,286 883,653 36,367 Euro Sell 6/18/14 981,736 973,187 (8,549) Japanese Yen Sell 5/21/14 1,309,967 1,328,276 18,309 New Zealand Dollar Buy 4/16/14 884,187 869,938 14,249 Norwegian Krone Sell 6/18/14 877,192 875,818 (1,374) Swedish Krona Buy 6/18/14 870,830 879,499 (8,669) Swiss Franc Sell 6/18/14 716,693 712,199 (4,494) Goldman Sachs International Australian Dollar Buy 4/16/14 1,798,445 1,732,007 66,438 Australian Dollar Sell 4/16/14 1,782,601 1,732,397 (50,204) British Pound Sell 6/18/14 1,593,209 1,592,666 (543) Canadian Dollar Sell 4/16/14 1,043,599 1,079,395 35,796 Chilean Peso Buy 4/16/14 158,382 161,575 (3,193) Chilean Peso Sell 4/16/14 158,382 158,512 130 Euro Sell 6/18/14 1,283,682 1,279,107 (4,575) Japanese Yen Sell 5/21/14 862,576 867,231 4,655 HSBC Bank USA, National Association Australian Dollar Buy 4/16/14 552,106 532,377 19,729 Australian Dollar Sell 4/16/14 552,106 529,844 (22,262) British Pound Sell 6/18/14 877,581 874,464 (3,117) Canadian Dollar Buy 4/16/14 1,773,873 1,777,982 (4,109) Canadian Dollar Sell 4/16/14 1,773,873 1,803,800 29,927 Euro Sell 6/18/14 1,083,946 1,081,852 (2,094) Japanese Yen Sell 5/21/14 280,624 284,483 3,859 Swedish Krona Buy 6/18/14 848,856 851,697 (2,841) JPMorgan Chase Bank N.A. Australian Dollar Sell 4/16/14 874,067 839,755 (34,312) British Pound Sell 6/18/14 650,646 651,609 963 Canadian Dollar Sell 4/16/14 1,852,543 1,892,333 39,790 Euro Sell 6/18/14 1,948,871 1,940,529 (8,342) Hungarian Forint Sell 6/18/14 528,099 520,665 (7,434) Indian Rupee Buy 5/21/14 535,720 513,153 22,567 Mexican Peso Buy 4/16/14 444,015 439,273 4,742 New Taiwan Dollar Sell 5/21/14 520,098 521,585 1,487 New Zealand Dollar Buy 4/16/14 897,709 865,150 32,559 Norwegian Krone Sell 6/18/14 868,799 869,235 436 Russian Ruble Sell 6/18/14 217,167 210,171 (6,996) Swedish Krona Buy 6/18/14 878,546 884,357 (5,811) Swedish Krona Sell 6/18/14 878,546 877,049 (1,497) Swiss Franc Sell 6/18/14 905,826 901,879 (3,947) Thai Baht Sell 5/21/14 865,534 863,689 (1,845) Royal Bank of Scotland PLC (The) Canadian Dollar Buy 4/16/14 2,641,143 2,637,266 3,877 Canadian Dollar Sell 4/16/14 2,641,143 2,674,032 32,889 Japanese Yen Sell 5/21/14 1,390,358 1,413,618 23,260 Mexican Peso Buy 4/16/14 633,661 627,568 6,093 Mexican Peso Sell 4/16/14 633,661 632,012 (1,649) State Street Bank and Trust Co. Australian Dollar Buy 4/16/14 5,466 6,765 (1,299) Brazilian Real Buy 4/2/14 568,665 525,366 43,299 Brazilian Real Sell 4/2/14 568,665 532,546 (36,119) British Pound Buy 6/18/14 1,591,376 1,583,434 7,942 British Pound Sell 6/18/14 1,591,376 1,593,154 1,778 Canadian Dollar Sell 4/16/14 1,738,969 1,759,173 20,204 Euro Sell 6/18/14 342,306 341,946 (360) Japanese Yen Sell 5/21/14 845,512 854,835 9,323 Mexican Peso Buy 4/16/14 106,216 105,091 1,125 New Taiwan Dollar Sell 5/21/14 520,102 521,365 1,263 New Zealand Dollar Buy 4/16/14 1,780,250 1,749,240 31,010 Norwegian Krone Buy 6/18/14 1,759,012 1,745,696 13,316 Norwegian Krone Sell 6/18/14 1,759,012 1,748,318 (10,694) Singapore Dollar Sell 5/21/14 819,005 808,013 (10,992) Swedish Krona Buy 6/18/14 879,302 888,097 (8,795) Swedish Krona Sell 6/18/14 879,302 877,023 (2,279) UBS AG Australian Dollar Buy 4/16/14 933,086 906,519 26,567 Australian Dollar Sell 4/16/14 933,086 877,850 (55,236) British Pound Sell 6/18/14 869,749 877,456 7,707 Canadian Dollar Sell 4/16/14 1,262,157 1,300,859 38,702 Euro Sell 6/18/14 1,944,326 1,943,093 (1,233) Japanese Yen Sell 5/21/14 845,511 854,965 9,454 Mexican Peso Buy 4/16/14 231,782 238,041 (6,259) Norwegian Krone Sell 6/18/14 848,819 847,465 (1,354) Singapore Dollar Sell 5/21/14 110,743 109,255 (1,488) South African Rand Buy 4/16/14 562,649 541,335 21,314 South African Rand Sell 4/16/14 562,649 524,621 (38,028) Swedish Krona Buy 6/18/14 841,479 844,285 (2,806) Swiss Franc Sell 6/18/14 2,740,113 2,727,351 (12,762) WestPac Banking Corp. Australian Dollar Buy 4/16/14 881,387 840,489 40,898 British Pound Sell 6/18/14 1,025,205 1,025,436 231 Canadian Dollar Sell 4/16/14 834,987 865,265 30,278 Euro Sell 6/18/14 952,534 944,870 (7,664) Japanese Yen Sell 5/21/14 743,245 753,283 10,038 Total FUTURES CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 2 $214,319 Jun-14 $(1,813) Euro-Bobl 5 yr (Short) 8 1,381,727 Jun-14 (136) Euro-Bund 10 yr (Short) 32 6,320,877 Jun-14 (14,649) Euro-Buxl 30 yr (Short) 17 3,020,717 Jun-14 (4,738) Euro-Dollar 90 day (Short) 382 94,654,825 Sep-15 128,933 Japanese Government Bond 10 yr (Short) 3 4,203,459 Jun-14 4,347 Japanese Government Bond 10 yr Mini (Long) 11 1,541,375 Jun-14 (1,108) U.S. Treasury Bond 30 yr (Long) 14 1,865,063 Jun-14 26,223 U.S. Treasury Note 5 yr (Short) 63 7,494,047 Jun-14 36,138 U.S. Treasury Note 10 yr (Short) 238 29,393,000 Jun-14 32,876 Total WRITTEN SWAP OPTIONS OUTSTANDING at 3/31/14 (premiums $2,036,222) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.60)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.60 $26,702,700 $158,881 Barclays Bank PLC 2.10/6 month EUR-EURIBOR_Reuters/Jun-24 Jun-14/2.10 EUR 11,312,000 32,571 Goldman Sachs International 2.40/3 month USD-LIBOR-BBA/Jun-19 Jun-14/2.40 $32,980,130 26,054 2.10/6 month EUR-EURIBOR_Reuters/Jun-24 Jun-14/2.10 EUR 11,312,000 32,571 JPMorgan Chase Bank N.A. (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 $13,351,400 80,909 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 8,886,000 1,526,819 Total WRITTEN OPTIONS OUTSTANDING at 3/31/14 (premiums $859,219) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/$100.16 $13,000,000 $94,419 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/100.34 13,000,000 82,355 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/100.75 13,000,000 50,843 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/100.94 13,000,000 42,016 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/99.59 13,000,000 89,596 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/99.34 13,000,000 79,612 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/98.59 13,000,000 45,877 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/98.34 13,000,000 38,688 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/99.41 13,000,000 39,494 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/99.20 13,000,000 34,775 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/99.00 13,000,000 28,925 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/98.41 13,000,000 13,728 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/98.20 13,000,000 10,855 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/98.00 13,000,000 8,463 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/100.03 13,000,000 6,656 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/99.03 13,000,000 143 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Goldman Sachs International (1.56)/3 month USD-LIBOR-BBA/Oct-17 (Purchased) Oct-14/1.56 $85,530,000 $(855) 1.575/3 month USD-LIBOR-BBA/Jun-19 (Purchased) Jun-14/1.575 32,980,130 (43,534) 1.03/6 month EUR-EURIBOR_Reuters/Oct-17 (Written) Oct-14/1.03 EUR 68,424,000 131,028 JPMorgan Chase Bank N.A. (1.115)/3 month USD-LIBOR-BBA/Oct-16 (Purchased) Oct-14/1.115 $34,212,000 (2,053) 0.862/6 month EUR-EURIBOR_Reuters/Oct-16 (Written) Oct-14/0.862 EUR 25,659,000 30,400 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/14 (proceeds receivable $47,999,414) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, April 1, 2044 $21,000,000 4/10/14 $22,404,375 Federal National Mortgage Association, 4s, April 1, 2044 19,000,000 4/10/14 19,749,609 Federal National Mortgage Association, 3s, April 1, 2044 6,000,000 4/10/14 5,792,343 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. MYR 9,910,000 $— 3/19/19 4.0275% 3 month MYR-KLIBOR-BNM $12,376 Deutsche Bank AG MYR 9,910,000 — 3/19/19 4.035% 3 month MYR-KLIBOR-BNM 11,345 PLN 10,159,000 — 3/17/24 4.1072% 6 month PLN-WIBOR-WIBO (28,831) PLN 5,065,000 — 3/18/24 4.12875% 6 month PLN-WIBOR-WIBO (17,281) PLN 4,320,000 — 3/27/24 4.045% 6 month PLN-WIBOR-WIBO (4,251) Goldman Sachs International CAD 3,221,000 — 5/30/23 2.534% 3 month CAD-BA-CDOR 37,195 EUR 56,223,000 — 8/30/14 1 year EUR-EONIA-OIS-COMPOUND 0.11% (27,324) EUR 56,223,000 — 8/30/14 0.309% 3 month EUR-EURIBOR-REUTERS (126,079) EUR 56,223,000 — 8/31/14 1 year EUR-EONIA-OIS-COMPOUND 0.11% (27,135) EUR 56,223,000 — 8/31/14 0.314% 3 month EUR-EURIBOR-REUTERS (130,676) EUR 56,223,000 — 9/3/14 1 year EUR-EONIA-OIS-COMPOUND 0.086% (46,652) EUR 56,223,000 — 9/3/14 0.283% 3 month EUR-EURIBOR-REUTERS (106,151) JPMorgan Chase Bank N.A. CAD 2,756,000 — 2/6/24 3 month CAD-BA-CDOR 2.855% 12,328 HUF 156,000,000 — 2/4/19 4.79% 6 month HUF-BUBOR-REUTERS (24,463) HUF 312,000,000 — 2/5/19 4.7275% 6 month HUF-BUBOR-REUTERS (44,829) HUF 433,000,000 — 2/11/19 4.41% 6 month HUF-BUBOR-REUTERS (33,297) PLN 2,080,000 — 2/4/19 6 month PLN-WIBOR-WIBO 4.04% 15,472 PLN 4,160,000 — 2/5/19 6 month PLN-WIBOR-WIBO 3.9775% 26,978 PLN 5,710,000 — 2/11/19 6 month PLN-WIBOR-WIBO 3.805% 21,631 Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) EUR 44,800,000 (E) $(137) 12/4/16 6 month EUR-EURIBOR-REUTERS 0.926% $93,552 EUR 44,800,000 (E) (226) 11/25/16 6 month EUR-EURIBOR-REUTERS 0.915% 91,920 EUR 44,800,000 (E) (226) 11/25/16 6 month EUR-EURIBOR-REUTERS 0.925% 98,030 EUR 44,800,000 (E) (198) 12/5/16 6 month EUR-EURIBOR-REUTERS 0.918% 86,702 EUR 44,800,000 (E) (227) 11/27/16 6 month EUR-EURIBOR-REUTERS 0.942% 107,349 $1,019,400 (E) (1,278) 6/18/16 3 month USD-LIBOR-BBA 0.75% 96 151,430,200 (E) 781,470 6/18/19 3 month USD-LIBOR-BBA 2.00% 456,805 20,619,800 (E) 154,353 6/18/24 3 month USD-LIBOR-BBA 3.00% 37,644 10,091,400 (E) (235,524) 6/18/44 3 month USD-LIBOR-BBA 3.75% 102,194 5,790,600 (E) (54) 5/23/19 3 month USD-LIBOR-BBA 1.875% 9,535 8,040,000 (E) 51,200 6/18/17 3 month USD-LIBOR-BBA 1.505% (1,140) 13,205,000 (E) (3,947) 6/15/17 3 month USD-LIBOR-BBA 1.84% 37,160 51,193,000 (E) (40,598) 6/18/16 3 month USD-LIBOR-BBA 0.65% (73,822) 58,147,000 (E) 259,664 6/18/19 3 month USD-LIBOR-BBA 1.90% 416,661 14,340,000 (E) 55,087 6/18/24 3 month USD-LIBOR-BBA 2.90% 7,277 12,637,600 (167) 3/27/24 3 month USD-LIBOR-BBA 2.87% (27,443) 10,133,600 (E) (143) 5/23/24 3 month USD-LIBOR-BBA 2.845% (58,198) 5,095,800 (E) (48) 5/27/19 3 month USD-LIBOR-BBA 1.885% 8,019 7,817,400 (E) (110) 5/27/24 3 month USD-LIBOR-BBA 2.86% (37,782) 118,040,000 (E) (656) 6/17/17 3 month USD-LIBOR-BBA 1.617% (37,837) EUR 2,965,000 (E) 18,815 6/18/16 6 month EUR-EURIBOR-REUTERS 0.75% 139 EUR 53,410,000 (E) (2,628,836) 6/18/19 6 month EUR-EURIBOR-REUTERS 1.75% (27,772) EUR 22,520,000 (E) 1,593,253 6/18/24 6 month EUR-EURIBOR-REUTERS 2.50% (342,997) EUR 75,642,000 (E) (385) 12/5/16 6 month EUR-EURIBOR-REUTERS 1.1275% (365,218) EUR 41,540,000 (E) (214) 12/4/16 6 month EUR-EURIBOR-REUTERS 0.725% 13,521 EUR 1,822,000 (E) (28) 1/11/17 6 month EUR-EURIBOR-REUTERS 1.148% 8,431 EUR 35,423,000 (E) (181) 1/21/17 6 month EUR-EURIBOR-REUTERS 1.031% 103,179 EUR 57,724,000 (E) (438) 7/28/17 1 month EUR-EONIA-OIS-COMPOUND 0.8575% (149,306) EUR 89,043,000 (E) (52,024) 8/12/17 1 month EUR-EONIA-OIS-COMPOUND 0.80% 87,084 EUR 18,280,000 (E) (99) 2/18/24 6 month EUR-EURIBOR-REUTERS 2.85% (237,306) EUR 15,959,000 (E) (82) 3/3/17 6 month EUR-EURIBOR-REUTERS 0.839% 3,722 EUR 83,080,000 (E) (430) 11/27/16 6 month EUR-EURIBOR-REUTERS 0.729% 14,450 EUR 41,540,000 (E) (214) 12/4/16 6 month EUR-EURIBOR-REUTERS 0.728% 11,804 GBP 56,488,000 (E) 151,192 6/18/16 6 month GBP-LIBOR-BBA 1.25% 65,211 GBP 20,272,000 (E) (192,660) 6/18/19 6 month GBP-LIBOR-BBA 2.25% (30,369) JPY 33,102,000 (11) 3/24/44 6 month JPY-LIBOR-BBA 1.80% (2,771) JPY 64,818,000 (22) 3/24/44 6 month JPY-LIBOR-BBA 1.79625% (6,019) JPY 1,817,500,000 (71) 3/14/19 6 month JPY-LIBOR-BBA 0.3175% (8,256) JPY 397,700,000 (69) 3/14/44 6 month JPY-LIBOR-BBA 1.795% 35,914 JPY 32,090,000 (6) 3/24/44 6 month JPY-LIBOR-BBA 1.80125% (2,583) Total $(94,275) (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $6,490,740 $— 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools $2,979 1,513,165 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (694) Barclays Bank PLC 443,953 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 228 1,089,212 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (448) 853,756 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 438 763,726 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 272 8,384,789 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (7,369) 2,564,180 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,745) 292,989 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (186) 470,275 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 168 3,291,922 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,174 804,944 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (861) 2,236,734 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,756) 2,513,618 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 896 755,514 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (480) 108,239 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (443) 320,257 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 114 870,097 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (765) 384,587 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools (43) 2,351,373 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 838 1,744,657 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,270) 1,681,911 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (1,068) 348,332 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 179 2,697,882 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 3,207 10,769,759 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,839 2,230,513 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 795 388,987 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 200 1,261,282 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 647 914,576 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 469 1,671,455 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 767 5,341,704 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (16,135) 1,066,768 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (3,109) 3,976,926 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 1,825 813,890 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,031) 406,996 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,016) 406,996 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,016) 816,753 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,038) 2,121,287 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (5,293) 816,753 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,038) 3,078,228 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,705) 1,123,833 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 835 676,265 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 502 704,001 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 251 858,062 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 637 1,696,652 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,125) 1,215,994 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (4,972) 174,435 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (713) 1,630,745 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (4,069) 428,408 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,294) 2,225,339 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 1,825 223,317 (628) 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (952) 513,800 883 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (117) 4,230,000 — 3/20/24 (2.505%) USA Non Revised Consumer Price Index- Urban (CPI-U) (20,922) 20,393,000 — 3/20/16 1.795% USA Non Revised Consumer Price Index- Urban (CPI-U) 3,569 3,577,000 — 3/21/24 (2.505%) USA Non Revised Consumer Price Index- Urban (CPI-U) (17,688) Citibank, N.A. 1,431,046 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 510 3,291,922 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,174 2,239,448 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 798 1,909,746 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 876 13,768,000 — 2/3/16 1.795% USA Non Revised Consumer Price Index- Urban (CPI-U) (8,536) 2,337,984 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 1,073 3,442,000 — 1/31/16 1.795% USA Non Revised Consumer Price Index- Urban (CPI-U) (2,272) EUR 8,440,000 — 2/21/19 (1.235%) Eurostat Eurozone HICP excluding tobacco (37,928) EUR 4,400,000 — 2/21/24 1.69% Eurostat Eurozone HICP excluding tobacco 32,988 $20,508,000 — 3/27/16 1.7475% USA Non Revised Consumer Price Index- Urban (CPI-U) (8,203) 4,254,000 — 3/27/24 (2.4825%) USA Non Revised Consumer Price Index- Urban (CPI-U) (14,527) Credit Suisse International 940,549 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 335 1,111,697 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,358) 2,057,340 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 944 1,495,421 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,314 1,973,489 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 906 2,103,972 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 966 2,197,234 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 1,008 623,748 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 286 1,562,914 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 1,161 1,566,485 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 1,285 1,725,908 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 1,415 1,528,074 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 1,135 2,914,551 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 2,164 EUR 2,430,000 — 3/27/19 (1.1913%) Eurostat Eurozone HICP excluding tobacco (5,309) EUR 8,440,000 — 2/20/19 (1.2225%) Eurostat Eurozone HICP excluding tobacco (30,522) EUR 4,400,000 — 2/20/24 1.68% Eurostat Eurozone HICP excluding tobacco 26,908 EUR 2,430,000 — 3/24/19 (1.1925%) Eurostat Eurozone HICP excluding tobacco (5,356) GBP 2,055,000 — 3/20/19 3.05% GBP Non-revised UK Retail Price Index (9,113) GBP 2,055,000 — 3/25/19 3.0413% GBP Non-revised UK Retail Price Index (10,655) Deutsche Bank AG $1,111,697 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,358) Goldman Sachs International 1,478,191 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (1,582) 504,407 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,062) 2,703,486 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,111) 2,703,486 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,111) 4,168,585 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (1,913) 3,852,861 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (1,768) 778,592 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,352) 292,477 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (883) 7,173,097 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (3,292) 1,783,969 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (819) 216,180 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (231) 2,995 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (1) 1,917,378 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,683) 567,094 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (607) 1,134,083 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (1,214) 543,620 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,642) 1,066,623 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,222) 652,263 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,970) 50,026 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (151) 133,303 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (403) 35,776 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (146) 684,098 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,797) 3,520,249 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,446) 579,133 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (620) 2,771,784 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (1,272) 3,043,026 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,250) 1,513,165 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (694) 23,728,000 — 3/3/19 2.13% USA Non Revised Consumer Price Index- Urban (CPI-U) 38,913 JPMorgan Chase Bank N.A. 4,364,582 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,836) 2,769,645 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (1,271) Total $255 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $5,468 $80,000 5/11/63 300 bp $4,403 CMBX NA BBB- Index BBB-/P 10,546 175,000 5/11/63 300 bp 8,216 CMBX NA BBB- Index BBB-/P 21,545 349,000 5/11/63 300 bp 16,898 CMBX NA BBB- Index BBB-/P 20,577 361,000 5/11/63 300 bp 15,770 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 35,808 323,000 5/11/63 300 bp 31,507 Irish Gov't, 4.50%, 4/18/20 — (45,669) 570,000 9/20/17 (100 bp) (54,466) Obrigacoes Do Tesouro, 5.45%, 9/23/13 — (93,003) 570,000 9/20/17 (100 bp) (85,999) Credit Suisse International CMBX NA BBB- Index BBB-/P 2,947 154,000 5/11/63 300 bp 896 CMBX NA BBB- Index BBB-/P 3,111 268,000 5/11/63 300 bp (457) CMBX NA BBB- Index BBB-/P 23,720 298,000 5/11/63 300 bp 19,751 CMBX NA BBB- Index BBB-/P 25,423 349,000 5/11/63 300 bp 20,775 CMBX NA BBB- Index BBB-/P 41,918 371,000 5/11/63 300 bp 36,978 CMBX NA BBB- Index BBB-/P 5,900 384,000 5/11/63 300 bp 786 CMBX NA BBB- Index BBB-/P 30,800 386,000 5/11/63 300 bp 25,660 CMBX NA BBB- Index BBB-/P 30,042 388,000 5/11/63 300 bp 24,875 CMBX NA BBB- Index BBB-/P 25,590 389,000 5/11/63 300 bp 20,409 CMBX NA BBB- Index BBB-/P 11,988 394,000 5/11/63 300 bp 6,742 CMBX NA BBB- Index BBB-/P 6,960 395,000 5/11/63 300 bp 1,699 CMBX NA BBB- Index BBB-/P 38,549 503,000 5/11/63 300 bp 31,851 CMBX NA BBB- Index BBB-/P 33,609 819,000 5/11/63 300 bp 22,702 CMBX NA BB Index — (2,126) 407,000 5/11/63 (500 bp) 4,885 CMBX NA BB Index — (5,257) 301,000 5/11/63 (500 bp) (71) CMBX NA BB Index — (1,241) 136,000 5/11/63 (500 bp) 1,102 CMBX NA BB Index — (5,799) 299,000 5/11/63 (500 bp) (648) CMBX NA BBB- Index BBB-/P 10,529 220,000 5/11/63 300 bp 7,599 CMBX NA BBB- Index BBB-/P 6,163 259,000 5/11/63 300 bp 2,714 CMBX NA BBB- Index BBB-/P 11,924 276,000 5/11/63 300 bp 8,248 CMBX NA BBB- Index — (19,378) 343,000 1/17/47 (300 bp) (6,955) CMBX NA BBB- Index — (20,873) 343,000 1/17/47 (300 bp) (8,450) CMBX NA BBB- Index — (15,863) 338,000 1/17/47 (300 bp) (3,622) CMBX NA BBB- Index — (19,741) 337,000 1/17/47 (300 bp) (7,536) Spain Gov't, 5.50%, 7/30/17 — (67,198) 570,000 9/20/17 (100 bp) (72,339) Deutsche Bank AG Republic of Argentina, 8.28%, 12/31/33 Caa1 60,808 520,000 3/20/17 500 bp (111,831) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at March 31, 2014. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound HUF Hungarian Forint JPY Japanese Yen MXN Mexican Peso MYR Malaysian Ringgit PLN Polish Zloty RUB Russian Ruble USD / $ United States Dollar Key to holding's abbreviations bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company OTC Over-the-counter PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $354,904,269. (b) The aggregate identified cost on a tax basis is $427,069,635, resulting in gross unrealized appreciation and depreciation of $20,476,011 and $3,882,066, respectively, or net unrealized appreciation of $16,593,945. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $12,455,940 $36,560,632 $38,226,923 $1,742 $10,789,649 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (U) This security, in part or in entirety, represents an unfunded loan commitment. As of the close of the reporting period, the fund had unfunded loan commitments of $40,789, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments WR Grace & Co. $40,789 Totals At the close of the reporting period, the fund maintained liquid assets totaling $107,917,821 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 81.9% Greece 2.7 Russia 2.3 Argentina 2.0 Venezuela 1.5 United Kingdom 1.1 Canada 0.9 Luxembourg 0.9 Ireland 0.8 Brazil 0.6 Ukraine 0.6 Turkey 0.5 Indonesia 0.5 Other 3.7 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $125,162 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,981,685 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $2,050,776. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities to dispose of the TBA commitments prior to settlement. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities to dispose of the TBA commitments prior to settlement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $— $— $13,839 Energy — — 2,594 Total common stocks — — Convertible bonds and notes — 176,094 — Convertible preferred stocks 186,396 — — Corporate bonds and notes — 109,412,068 6 Foreign government and agency bonds and notes — 40,302,721 — Mortgage-backed securities — 163,553,385 — Preferred stocks 241,742 561,164 — Purchased options outstanding — 868,842 — Purchased swap options outstanding — 213,500 — Senior loans — 7,236,031 — U.S. government and agency mortgage obligations — 97,365,674 — Warrants — 2,877 — Short-term investments 10,789,649 12,736,998 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $407,920 $— Futures contracts 206,073 — — Written options outstanding — (666,445) — Written swap options outstanding — (1,857,805) — Forward premium swap option contracts — 114,986 — TBA sale commitments — (47,946,327) — Interest rate swap contracts — 102,211 — Total return swap contracts — (161,289) — Credit default contracts — (205,685) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $75,987 $281,672 Foreign exchange contracts 1,246,096 838,176 Equity contracts 2,877 — Interest rate contracts 5,880,546 7,060,473 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased TBA commitment option contracts (contract amount) $78,000,000 Purchased swap option contracts (contract amount) $180,000,000 Written TBA commitment option contracts (contract amount) $156,000,000 Written swap option contracts (contract amount) $237,400,000 Futures contracts (number of contracts) 700 Forward currency contracts (contract amount) $244,000,000 OTC interest rate swap contracts (notional) $647,000,000 Centrally cleared interest rate swap contracts (notional) $1,668,800,000 OTC total return swap contracts (notional) $312,500,000 OTC credit default contracts (notional) $11,200,000 Warrants (number of warrants) 37 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A.
